Title: Proceedings of the Board of General Officers, 24 April 1783
From: Greaton, John
To: 


                        
                            Cantoonment New Windsor April 24th 1783
                        
                        Proceedings of the Board of Officers appointed in the General Orders of the 17th Inst. for the purpose of
                            investigating the several pretentions of the Candidates for the badge of Military merit.
                        Brigr Genl Greaton President
                        Members
                        Colo. Stewart Major Fish
                        Lt Colo Sprout Major Trescott
                        The Board being met agreeably to order proceeded to an examination of the Certificates and papers laid before
                            them relating the several facts on which the respective pretentions are founded, and thereupon.
                        "Report.
                        1st—That Serjeant Elijah Churchill of the 2d Regiment of Light Dragoons, in the several Enterprizes against
                            Fort St George and Fort Slongo on Long Island in their opinion acted a very conspicuous and singularly meritorious part;
                            that at the head of each Body of attack he not only acquitted himself with great gallantry, firmness and address; but,
                            that the surprize in one instance and the success of the attack in the other, proceeded in a considerable degree from his
                            conduct and management.
                        2d—That Serjeant Brown of the late 5th Connecticut Regiment in the Assault of the Enemy’s left Redoubt at
                            York-town in Virginia on the evening of the 14th of October 1781. conducted a forlorn hope with great bravery, propriety
                            and deliberate firmness, and that his general character appears unexceptionable.
                        The Board are therefore of opinion that Serjeant Churchill of the 2d Regiment of Light Dragoons, and Serjeant
                            Brown of the late 5th Connecticut Regiment are severally entitled to the badge of Military merit—and do therefore
                            recommend them to His Excellency the Commander in Chief as suitable Characters for that honorary distinction."
                        
                            J. Greaton B. Genl Presdt
                        
                    